Exhibit 10.7

VIRGINIA BANKERS ASSOCIATION

 

MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN

 

FOR DIRECTORS

 

(As Restated Effective January 1, 2018)

 

 







 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

ARTICLE I

 

 

Definition of Terms

 

 

 

 

1.1

Act


1

1.2

Administrator


1

1.3

Adoption Agreement


1

1.4

Affiliate


1

1.5

Beneficiary


2

1.6

Benefit Commencement Date


2

1.7

Board


2

1.8

Change in Control


2

1.9

Code


2

1.10

Compensation


2

1.11

Corporation


2

1.12

Deferral Account or Deferral Accounts


2

1.12(a)

Director Deferral Account


2

1.12(b)

Predecessor Plan Account


2

1.13

Deferral Benefit


2

1.14

Deferred Compensation Election


2

1.15

Deferral Contributions


2

1.16

Director


3

1.17

Effective Date of the Plan


3

1.18

Effective Date of the Restatement of the Plan


3

1.19

Eligible Director


3

1.20

Fund


3

1.21

Participant


3

1.22

Plan


3

1.23

Plan Sponsor


3

1.24

Plan Year


3

1.25

Rabbi Trust


3

1.26

Restated Plan


3

1.27

Section 409A


3

1.28

Separation from Service


3

1.29

Trustee


3

1.30

Valuation Date


4

1.31

VBA Plan


4

 

 

 

 

 

ARTICLE II

 

 

Eligibility and Participation

 

 

 

 

2.1

Eligibility


4

2.2

Notice Regarding Active Participation


4

2.3

Length of Participation


4

2.4

Termination of Active Participation


4

 

 







 

 

 

 

 

ARTICLE III

 

 

Contributions

 

 

 

 

3.1

Deferred Compensation Election


4

3.2

Timing of Deferred Compensation Election


5

3.3

Crediting of Deferral Contributions


6

3.4

Automatic Cancellation of Deferred Compensation Election upon Receipt of
Hardship Withdrawal


6

3.5

Cancellation of Deferred Compensation Election upon Disability


6

 

 

 

 

 

ARTICLE IV

 

 

Deemed Earnings and Accounting

 

 

 

 

4.1

Fund Divisions


6

4.2

Participant Investment Directions


7

4.3

Crediting of Deemed Earnings


7

4.4

Subtractions from Deferral Account


8

4.5

Expenses Charged to Deferral Accounts


8

4.6

Equitable Adjustment in Case of Error or Omission


8

4.7

Statement of Benefits


8

 

 

 

 

 

ARTICLE V

 

 

Vesting

 

 

 

 

5.1

Vesting


8

 

 

 

 

 

ARTICLE VI

 

 

Beneficiary Designation

 

 

 

 

6.1

Beneficiary Designation


8

 

 

 

 

 

ARTICLE VII

 

 

Time and Form of Payment

 

 

 

 

7.1

Time of Payment


9

7.2

Form of Payment


9

7.3

Permissible Changes to Benefit Commencement Date and/or Form of Payment


10

7.4

Lump-Sum Payments and Periodic Installments


10

7.5

Permissible Cash-Out by Lump-Sum Payment


10

7.6

Benefit Determination and Payment Procedure


11

7.7

Payments to Minors and Incompetents


11

7.8

Distribution of Benefit When Distributee Cannot Be Located


11

 





-  iii  -



 

 

 

 

 

ARTICLE VIII

 

 

Withdrawals

 

 

 

 

8.1

Hardship Withdrawals


12

8.2

Distributions in the Event of Income Inclusion


12

8.3

No Other Withdrawals Permitted


12

 

 

 

 

 

ARTICLE IX

 

 

Claims Procedure

 

 

 

 

9.1

Initial Claim


13

9.2

Appeals


13

9.3

Time Calculation


14

9.4

Definitions


14

9.5

Authorized Representatives


14

 

 

 

 

 

ARTICLE X

 

 

Funding

 

 

 

 

10.1

Funding


14

10.2

Use of Rabbi Trust Permitted


14

 

 

 

 

 

ARTICLE XI

 

 

Plan Administrator

 

 

 

 

11.1

Appointment of Plan Administrator


15

11.2

Plan Sponsor as Plan Administrator


15

11.3

Procedure if a Committee


15

11.4

Action by Majority Vote if a Committee


15

11.5

Appointment of Successors


15

11.6

Duties and Responsibilities of Plan Administrator


15

11.7

Power and Authority


15

11.8

Availability of Records


16

11.9

No Action with Respect to Own Benefit


16

 

 

 

 

 

ARTICLE XII

 

 

Amendment and Termination of Plan

 

 

 

 

12.1

Amendment or Termination of the Plan


16

12.2

Effect of Corporation Merger, Consolidation or Liquidation


16

 

 

 

 

 

ARTICLE XIII

 

 

Participation by Additional Corporations

 

 

 

 

13.1

Adoption by Additional Corporations


17

13.2

Termination Events with Respect to Corporations Other Than the Plan Sponsor


17

 

 

 

 

 

ARTICLE XIV

 

 

Miscellaneous

 

 

 

 

14.1

Nonassignability


17

 





-  iv  -



 

 

 

 

14.2

Right to Require Information and Reliance Thereon


17

14.3

Notices and Elections


18

14.4

Delegation of Authority


18

14.5

Service of Process


18

14.6

Governing Law


18

14.7

Binding Effect


18

14.8

Severability


18

14.9

No Effect on Employment Agreement


18

14.10

Gender and Number


18

14.11

Titles and Captions


18

14.12

Nonqualified Deferred Compensation Plan Omnibus Provision


18

 

 



-  v  -



 

VIRGINIA BANKERS ASSOCIATION

MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN

FOR DIRECTORS

(As Restated Effective January 1, 2018)

 

A corporation desiring to adopt the Plan should complete the necessary
information in the Adoption Agreement.  Any plan restatement using the form of
this Model Non-Qualified Deferred Compensation Plan affects amounts that were
deferred or that became vested on or after January 1, 2005.  The terms of this
document are effective January 1, 2018.  Unless otherwise elected in Option
3(b)(2)(C) of the Adoption Agreement, all amounts deferred and vested prior to
January 1, 2005 remain subject to the terms of the plan document as in effect on
December 31, 2004.

The Virginia Bankers Association cannot guarantee that any Plan adopted by a
corporation will be deemed to satisfy, or will actually satisfy, the
requirements of the Internal Revenue Code applicable to deferred compensation
plans for directors.  Corporations considering the use of the Plan must
recognize that neither the Virginia Bankers Association nor its affiliates or
any of their employees or representatives can give any legal advice as to the
acceptability or application of the Plan in any particular situation, and that
they should consult their own attorney for such advice.  The establishment,
operation, and the related tax consequences of the adoption and maintenance of a
deferred compensation plan for directors are the responsibilities of the
corporation and its own legal counsel.

ARTICLE I

Definition of Terms

The following words and terms as used in this Plan shall have the meaning set
forth below, unless a different meaning is clearly required by the context:

1.1        “Act”:  The Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, or the corresponding sections of any
subsequent legislation which replaces it, and, to the extent not inconsistent
therewith, the regulations issued thereunder.

1.2        “Administrator”:  The Plan Administrator named and serving in
accordance with ARTICLE XI hereof, and any successor or additional Administrator
appointed and serving in accordance herewith, all as selected in Option 2(b) of
the Adoption Agreement or as appointed, resigned or removed by separate
instrument attached thereto.

1.3        “Adoption Agreement”:  The adoption agreement, and any amendment
thereto, which sets forth certain elections and representations of the Plan
Sponsor and any participating Corporation and by execution of which the Plan
Sponsor and any participating Corporation adopt the Plan.

1.4        “Affiliate”:  Each of the following business entities or other
organizations (whether or not incorporated) which during the relevant period is
treated (but only for the portion of the period so treated and for the purpose
and to the extent required to be so treated) together with the Corporation as a
single employer pursuant to the following sections of the Code (as modified
where applicable by Section 415(h) of the Code):

1.4(a)    Any corporation which is a member of a controlled group of
corporations (as defined in Section 414(b) of the Code) which includes the
Corporation, and

1.4(b)    Any trade or business (whether or not incorporated) which is under
common control (as defined in Section 414(c) of the Code) with the Corporation.

 

 



 



 

1.5        “Beneficiary”:  The person or persons designated by a Participant or
otherwise entitled pursuant to ARTICLE VI to receive benefits under the Plan
attributable to such Participant after the death of such Participant.

1.6        “Benefit Commencement Date”:  The date or dates designated or
provided for in Option 5(a) of the Adoption Agreement.

1.7        “Board”:  The present and any succeeding Board of Directors of the
Plan Sponsor, unless such term is used with respect to a particular Corporation
and its Directors or Participants, in which event it shall mean the present and
any succeeding Board of Directors of that Corporation.

1.8        “Change in Control”:  A change in the ownership, change in effective
control, or change in the ownership of a substantial portion of the assets of
the Plan Sponsor as defined in Treasury Regulation Section 1.409A-3(i)(5) or its
successor or as otherwise defined as a special provision in Option 3(b)(3) of
the Adoption Agreement.

1.9        “Code”:  The Internal Revenue Code of 1986, as the same may be
amended from time to time, or the corresponding section of any subsequent
Internal Revenue Code, and, to the extent not inconsistent therewith,
regulations issued thereunder.

1.10      “Compensation”:  A Participant’s (a) retainers as more specifically
designated in Option 4(a) of the Adoption Agreement (referred to as “Retainer”)
and (b) fees as more specifically designated in Option 4(a) of the Adoption
Agreement (referred to as “Fees”).

1.11      “Corporation”:  The Plan Sponsor and those Affiliates named in Option
1(f) of the Adoption Agreement as adopting the Plan, collectively, unless the
context indicates otherwise.

1.12      “Deferral Account” or “Deferral Accounts”:  The unfunded, bookkeeping
account(s) maintained on the books of the Corporation for each Participant which
reflects his interest in amounts attributable to Deferral Contributions and the
deemed earnings or losses thereon determined pursuant to paragraph 4.3,
consisting of the following:

1.12(a)  “Director Deferral Account”:  The account or accounts attributable to
Deferral Contributions made pursuant to paragraph 3.1, subtractions pursuant to
paragraph 4.4, and deemed earnings or losses thereon determined pursuant to
paragraph 4.3.  A separate accounting shall be made for Deferral Contributions
for each Plan Year and earnings attributable thereto.

1.12(b)  “Predecessor Plan Account”:  The account or accounts attributable to
any elective or non-elective deferral of remuneration by or on behalf of the
Participant under any “top hat” deferred compensation plan previously maintained
by the Corporation that is merged into or transferred to the Plan.

For purposes of this restatement of the Plan, unless elected in Option
3(b)(2)(C) of the Adoption Agreement, Deferral Accounts do not include accounts
under the Plan attributable to amounts deferred and vested before January 1,
2005.  Such accounts are considered grandfathered and are subject to the rules
of the Plan as in effect on December 31, 2004.

1.13      “Deferral Benefit”:  The sum of the vested balances of Participant’s
Deferral Accounts as of the most recent Valuation Date (or as otherwise provided
herein).

1.14      “Deferred Compensation Election”:  The election made by the
Participant pursuant to paragraph 3.1 of the Plan.

1.15      “Deferral Contributions”:  That portion of a Participant’s
Compensation which is deferred under the Plan.





-  2  -



 

1.16      “Director”:  An individual who is a member of the Board of the
Corporation.

1.17      “Effective Date of the Plan”: The date or dates specified in Option
3(a) (or in Option 1(f), in the case of an adopting Corporation) of the Adoption
Agreement.

1.18      “Effective Date of the Restatement of the Plan”: The date or dates
specified in Option 3(b)(2) of the Adoption Agreement.

1.19      “Eligible Director”:  Any Director included within the definition of
Eligible Director as more specifically designated in Option 4(b) of the Adoption
Agreement.

1.20      “Fund”:

1.20(a)  If a Rabbi Trust is established and maintained for the Plan, that Rabbi
Trust, which shall consist of the Fund divisions described in paragraph
4.1.  Notwithstanding the foregoing, any reference to the Fund is intended only
for purposes of providing a measurement of Deferral Benefits and Deferral
Account balances and is not intended to segregate assets or identify assets that
may or must be used to satisfy benefit liabilities under the Plan.

1.20(b)  If a Rabbi Trust is not established and maintained for the Plan, that
separate bookkeeping account maintained by the Plan Sponsor to make deemed
investments of Deferral Contributions, which shall consist of the Fund divisions
described in paragraph 4.1.

1.21      “Participant”:  An Eligible Director or other person qualified to
participate in the Plan for so long as he is considered a Participant as
provided in ARTICLE II hereof.

1.22      “Plan”:  This document, including the Appendices hereto, as contained
herein or duly amended all as adopted by the Plan Sponsor through the Adoption
Agreement.

1.23      “Plan Sponsor”:  The corporation named in Option 1(a) of the Adoption
Agreement.

1.24      “Plan Year”:  The twelve (12) consecutive month period commencing upon
the first day of January of each year; provided,  however, in the event that
this is a Restated Plan which was maintained previously on the basis of a
different plan year, the prior plan year and short plan year needed to effect
the plan year change shall be as set forth in Option 4(c) of the Adoption
Agreement.

1.25      “Rabbi Trust”:  A trust fund described in paragraph 10.2 and
established or maintained for the Plan.

1.26      “Restated Plan”:  The Plan, if it is indicated in Option 3(b)(2) of
the Adoption Agreement that the Plan is adopted as an amendment or restatement
of a deferred compensation plan for directors previously maintained by the
Corporation.

1.27      “Section 409A: Section 409A of the Code, including the regulations
promulgated thereunder, and any other applicable published guidance of the
Internal Revenue Service for Section 409A of the Code.

1.28      “Separation from Service”:  The death, resignation, or removal from
service as a Director.  With respect to a Director who provides services for the
Corporation both as an employee and a Director, services as an employee shall
not be taken into account in determining whether a Participant has experienced a
Separation from Service under this Plan.

1.29      “Trustee”:  The person(s) serving from time to time as trustee of any
Rabbi Trust.





-  3  -



 

1.30      “Valuation Date”:  Each business day (based on the days the underlying
investment funds are valued and transactions are effectuated in the applicable
financial markets) of the Plan Year (which Valuation Date is sometimes referred
to as a “daily” valuation date), or such other dates as the Administrator may
designate from time to time.

1.31      “VBA Plan”:  The Virginia Bankers Association Master Defined
Contribution Plan and Trust.

ARTICLE II

Eligibility and Participation

2.1        Eligibility.  Each Eligible Director shall be eligible to participate
in the Plan effective as provided for in Option 4(d) of the Adoption Agreement.

2.2        Notice Regarding Active Participation.  The Administrator shall give
notice of eligibility to each Eligible Director.

2.3        Length of Participation.  Each Eligible Director shall automatically
become a Participant in the Plan upon his timely filing a Deferred Compensation
Election or other election to participate and remain a Participant as long as he
is entitled to future benefits under the terms of the Plan.

2.4        Termination of Active Participation.  Subject to compliance with
Section 409A and paragraphs 3.4 or 3.5, a Participant who is an active
Participant for an applicable contribution election period (that is, the
calendar year generally or the period for which Retainers are determined, as
applicable) shall cease to be an active Participant for the applicable year or
period, as the case may be, if and when he ceases to be an Eligible Director
during the applicable year or period, in which case he may not again become an
active Participant until a subsequent calendar year.  A leave of absence
(whether paid or unpaid) which does not result in a Separation from Service
shall not be considered cessation of status as an Eligible Director for this
purpose.

ARTICLE III

Contributions

3.1        Deferred Compensation Election.

3.1(a)    Subject to the restrictions and conditions hereinafter provided, an
Eligible Director shall be entitled to elect to defer, as a Deferral
Contribution with respect to a Plan Year, an amount of his Compensation which is
specified by and in accordance with his direction in his Deferred Compensation
Election for such Plan Year.  Any such election must be filed with the
Administrator at the time required under paragraph 3.2.

3.1(b)    Deferred Compensation Elections shall be subject to the following
rules:

(i)          A separate Deferred Compensation Election must be filed for each
Plan Year;

(ii)         Each Deferred Compensation Election must specify the following:

(A)        The Plan Year to which it relates;

(B)        The amount or percentage of Compensation to be deferred;





-  4  -



 

(C)        The Compensation from which the Deferral Contribution shall be
withheld, if appropriate;

(D)        If Option 5(a)(2) of the Adoption Agreement is selected, the Benefit
Commencement Date, which date (I) may be one of the dates permitted in Option
5(a)(2) of the Adoption Agreement, and (II) shall be irrevocable;

(E)        If permitted in Option 5(a)(2)(E), whether the Benefit Commencement
Date shall be accelerated upon a Change in Control, if a Change in Control
occurs prior to the Benefit Commencement Date otherwise elected;

(F)         If Option 5(b)(2) of the Adoption Agreement is selected, the form of
payment (and if periodic installments are elected, the duration and frequency of
the installments), which  (I) shall be the same for all Deferral Contributions
made and Deferral Benefits payable with respect to a Plan Year, and (II) shall
be irrevocable; and

(G)        Such other information as the Administrator may require.

(iii)       A Participant shall have no unilateral right to change or terminate
his Deferred Compensation Election once the annual filing deadline established
by the Administrator has passed, which deadline shall be no later than the dates
prescribed in paragraph 3.2.

3.1(c)    Each Deferral Contribution is intended to be an elective compensation
reduction amount which shall be deducted from a Participant’s Compensation
otherwise payable to him for a Plan Year by way of Retainers or Fees.  Unless
otherwise approved by the Administrator, Deferral Contributions shall be
withheld on a pro rata basis throughout the Plan Year (or remainder of the Plan
Year, in the case of a Director who first becomes a Participant after the first
day of the Plan Year or if the Effective Date of the Plan is after the first day
of the Plan Year).

3.2        Timing of Deferred Compensation Election.

3.2(a)    With respect to the Plan Year in which the Effective Date of the Plan
or the effective date of coverage as described in Option 4(d) of the Adoption
Agreement occurs (“first year of eligibility”), in order to make Deferral
Contributions with respect to such Plan Year, an Eligible Director who is a
newly Eligible Director must file a Deferred Compensation Election with the
Administrator within thirty (30) days of such Effective Date of the Plan or
effective date of coverage.  The Deferred Compensation Election shall be
effective to defer Compensation for services performed for periods after the
period in which it is filed.  For this purpose:

(i)          Compensation based on a performance period (such as a Retainer) is
deemed earned ratably throughout the period for which earned.

(ii)         An Eligible Director’s first year of eligibility is the year in
which he first becomes eligible to participate in any account balance type
deferred compensation plan, within the meaning of Section 409A maintained by the
Corporation or any Affiliate.

(iii)       If all amounts owed a Director from all account balance plans
maintained by the Plan Sponsor and its Affiliates subject to Section 409A have
been paid to the Director and if the Director has become ineligible to accrue
further benefits, then if he thereafter becomes an Eligible Director, the year
in which he again becomes an Eligible Director may be treated as his first year
of eligibility.





-  5  -



 

(iv)        If a Participant is not an Eligible Director for at least
twenty-four (24) consecutive months, then if he thereafter becomes an Eligible
Director, the year in which he again becomes an Eligible Director may be treated
as his first year of eligibility.

3.2(b)    With respect to Plan Years beginning on or after the first year of
eligibility, in order to make Deferral Contributions with respect to a Plan
Year, an Eligible Director must file a Deferred Compensation Election with the
Administrator prior the annual filing deadline established by the Administrator,
which deadline must be in the calendar year immediately preceding the year to
which the Compensation relates.  The Deferred Compensation Election shall be
effective as of the first day of the Plan Year in which the services that give
rise to the Compensation to be deferred are rendered.

3.3        Crediting of Deferral Contributions.  Deferral Contributions shall be
credited to a Director Deferral Account as of the date an amount equal to each
Deferral Contribution is credited on the accounting records of the Plan as
directed by the Administrator, which date shall be no later than the end of the
calendar month following the month the Compensation from which such contribution
is deducted would otherwise have been paid to the Participant and may be as soon
as the date as of which the amount would otherwise have been paid to the
Participant.

3.4        Automatic Cancellation of Deferred Compensation Election upon Receipt
of Hardship Withdrawal.  In the event of an Unforeseeable Emergency withdrawal
(as described in paragraph 8.1), any Deferred Compensation Election shall be
cancelled (rather than postponed or delayed) prospectively so that no further
deferrals from Fees or Retainers shall be made during the remainder of the Plan
Year in which the withdrawal occurred.

3.5        Cancellation of Deferred Compensation Election upon Disability.

3.5(a)    If elected in Option 4(e) of the Adoption Agreement, in the event of
Disability, any Deferred Compensation Election shall be cancelled (rather than
postponed or delayed) prospectively so that no further deferrals from Fees or
Retainers shall be made during the remainder of the Plan Year provided such
cancellation occurs by the later of the end of the Participant’s taxable year or
the fifteenth (15th) day of the third (3rd) month following the date the
Participant incurs the Disability.

3.5(b)    For purposes hereof, “Disability” shall mean any medically
determinable physical or mental impairment which results in the Participant’s
inability to perform the duties of his position or any substantially similar
position and can be expected to result in death or to last for a continuous
period of not less than six (6) months.  The determination of Disability shall
be made by the Administrator, on the advice of one or more physicians appointed
and approved by the Corporation, and the Administrator shall have the right to
require further medical examinations from time to time to determine whether
there has been any change in the Participant’s condition.

ARTICLE IV

Deemed Earnings and Accounting

4.1        Fund Divisions.

4.1(a)    It is contemplated that the Fund will be considered to be held in
divisions (sometimes referred to as “divisions of the Fund”, “Fund divisions” or
“investments funds” herein) as hereinafter provided, and each Participant’s
Deferral Benefit shall be subdivided to reflect its deemed interest in each Fund
division.

4.1(b)    The Administrator shall establish from time to time the Fund divisions
which shall be maintained in the Fund, which are designed to mirror the
investment options available under the VBA Plan, to the extent legally





-  6  -



 

practical, with alternate funds designated where collective investment funds may
not be offered under a nonqualified plan.

4.1(c)    If the Plan Sponsor permits investment in a Company Stock Fund, the
availability, restrictions, limitations, and special rules relating to such
investment shall be established by the Plan Sponsor from time to time and
communicated to Participants and to the Administrator.

4.2        Participant Investment Directions.  The Deferral Benefit of a
Participant in the Plan shall be divided or allocated to reflect the amount of
each such Participant’s deemed interest in each Fund division as hereinafter
provided for the purpose of determining the earnings or loss to be credited to
his Deferral Account, but any such direction shall not give the Participant any
right, title or interest in any specific asset or assets of the Fund.

4.2(a)    If and to the extent permitted in Option 7(a) of the Adoption
Agreement, upon becoming a Participant without a contribution investment
direction in force, a Participant may direct that future contributions and
Deferral Account balances shall be invested in the funds available for directed
investment as selected in Option 7(b) of the Adoption Agreement by filing an
“investment direction” with the Administrator in accordance with the procedures
established by the Administrator.  The Administrator (or its designee) generally
will process investment directions on a current basis after received, but shall
not be obligated to process any investment directions on a retroactive basis.

4.2(b)    If or to the extent a Participant (or if deceased, his Beneficiary)
has no investment direction in effect, his Deferral Accounts shall be invested
in the default fund designated by the Administrator from time to time.

4.2(c)    The Administrator may, on a uniform and non-discriminatory basis from
time to time, set or change the advance notice requirement for effecting
investment directions, may limit the number of investment direction changes made
in a Plan Year, may limit investment directions, if any, which can be made by
telephone, electronically or through the internet, may impose blackout periods
for changes, may temporarily or permanently suspend the offering of an
investment fund, and generally may change any of the investment direction
procedures or options from time to time and at any time.

4.3        Crediting of Deemed Earnings.

4.3(a)    As of each Valuation Date, there shall be credited to each
Participant’s Deferral Account an amount representing deemed earnings or loss on
the “valuation balance” of each such account in accordance with procedures
adopted by the Administrator from time to time.

4.3(b)    Such deemed earnings or loss shall be determined as follows:

(i)          For periods during which a Fund is maintained and Plan benefits may
be paid therefrom because the Plan Sponsor or any other Corporation is not
insolvent, such earnings or loss shall be based on the net investment rate of
return or loss of the Fund division(s) in which the Participant’s Deferral
Benefit is considered invested for the period, determined separately for each
Fund division and the portion of the Participant’s Deferred Benefit considered
invested in each such Fund division, based on the Participant’s applicable or
deemed investment directions pursuant to paragraph 4.2.  The net investment rate
of return or loss means earnings or loss (including valuation changes and
charges for expenses) for the period of the Fund compared to the aggregate
valuation balances sharing in those earnings or loss.

(ii)         For periods during which the Fund is not maintained or Plan
benefits may not be paid therefrom because the Plan Sponsor or any other
Corporation is insolvent, such earnings or loss shall be based on an annual rate
determined for each Plan Year and equal to the 1 year U.S. Treasury Rate as of
the December 31 immediately preceding the Plan Year.



-  7  -



 

4.3(c)    Notwithstanding the other provisions of this ARTICLE IV, whenever the
Plan accounting is based on daily Valuation Dates, the valuation adjustments to
Participants’ accounts shall be effected on such basis and subject to such rules
and procedures as the Administrator may determine to reflect daily accounting.

4.4        Subtractions from Deferral Account.  All distributions (including any
withheld income or other taxes) and withdrawals shall be subtracted from a
Participant’s Deferral Account and the applicable subdivision thereof when made.

4.5        Expenses Charged to Deferral Accounts.  Notwithstanding any other
provision of the Plan to the contrary, expenses incurred in the administration
of the Plan and the Rabbi Trust may be charged to Deferral Accounts on either a
pro rata basis or a per capita basis, and/or may be charged to the Deferral
Account of the affected Participant(s) and Beneficiary(ies) (which term is
intended to include any alternate payee(s)) on a usage basis (rather than to all
Deferral Accounts), as directed by the Administrator.  Without limiting the
foregoing, some or all of the reasonable expenses attendant to the
determinations needed with respect to and making of withdrawals, the calculation
of benefits payable under different Plan distribution options and the
distribution of Plan benefits may be charged directly to the Deferral Account of
the affected Participant and Beneficiary, and different rules (i.e., pro rata,
per capita, or direct charge to Deferral Accounts) may apply to different
groupings of Participants and Beneficiaries.

4.6        Equitable Adjustment in Case of Error or Omission.  Where an error or
omission is discovered in the Deferral Account of a Participant, the
Administrator shall be authorized to make such equitable adjustment as the
Administrator deems appropriate.

4.7        Statement of Benefits.  Within a reasonable time after the end of
each calendar quarter and at the date a Participant’s Deferral Benefit or death
benefit becomes payable under the Plan, the Administrator shall provide to each
Participant (or, if deceased, to his Beneficiary) a statement of the benefit
under the Plan.

ARTICLE V

Vesting

5.1        Vesting.  A Participant’s rights to the balance in his Deferral
Accounts and Deferral Benefit shall be fully vested and nonforfeitable at all
times, and his Separation from Service shall not diminish the amount payable to
the Participant or his Beneficiary.

ARTICLE VI

Beneficiary Designation

6.1        Beneficiary Designation.

6.1(a)    Each Participant shall be entitled to designate a Beneficiary to
receive any unpaid Deferral Benefit hereunder by filing a designation in writing
with the Administrator on the form provided for such purpose.  Any Beneficiary
designation shall be effective only if signed and dated by the Participant and
delivered to the Administrator prior to the time of the Participant’s
death.  Any Beneficiary designation shall remain effective until changed or
revoked hereunder.

6.1(b)    Any Beneficiary designation may include multiple, contingent or
successive Beneficiaries and may specify the proportionate distribution to each
Beneficiary.  If multiple Beneficiaries are designated, absent





-  8  -



 

any other provision by the Participant, those named or the survivor of them
shall share equally in any amounts payable hereunder.

6.1(c)    A Beneficiary designation may be changed by the Participant at any
time, or from time to time, by filing a new designation in writing with the
Administrator.

6.1(d)    If a Participant dies without having designated a Beneficiary, or if
the Beneficiary so designated has predeceased the Participant or cannot be
located by the Administrator, then the Participant’s spouse or, if none, the
executor or the administrator of his estate shall be deemed to be his
Beneficiary.

6.1(e)    If a Beneficiary shall survive the Participant but die before the
Participant’s remaining benefit under the Plan has been distributed, then,
absent any other provision by the Participant, the unpaid balance thereof shall
be distributed to the such other beneficiary named by the deceased Beneficiary
to receive his interest or, if none, to the estate of the deceased Beneficiary.

ARTICLE VII

Time and Form of Payment

7.1        Time of Payment.

7.1(a)    A Participant’s Deferral Benefit, if any, shall become payable to the
Participant, if then alive, on his Benefit Commencement Date.

(i)          If Option 5(a)(1) of the Adoption Agreement is selected, the
Benefit Commencement date shall be the first day of the calendar quarter next
following the date selected in Option 5(a)(1) of the Adoption Agreement.

(ii)         If Option 5(a)(2) of the Adoption Agreement is selected, the
Benefit Commencement dates shall be the first day of the calendar quarter next
following the date selected by the Participant within the guidelines set forth
in Option 5(a)(2) of the Adoption Agreement.  The Benefit Commencement Date for
any subdivision of the Deferral Account related to a Plan Year shall be the same
as that provided for or elected under the Plan for the subdivision of a
Participant’s Deferral Account related to the same Plan Year.

(iii)       In the absence of any valid Benefit Commencement Date election,
payment will be made on the first day of the calendar quarter next following the
Participant’s Separation from Service.

7.1(b)    In the event of the Participant’s death before his Benefit
Commencement Date, the Participant’s Deferral Benefit shall become payable to
the Beneficiary on the first day of the calendar quarter following the date of
the Participant’s death or as soon as practicable thereafter, but in no case
later than December 31 of the first year following the year of the Participant’s
death.

7.2        Form of Payment.

7.2(a)    If Option 5(b)(1) of the Adoption Agreement is selected, a Participant
shall be paid the Deferral Benefit, if any, to which he is entitled, commencing
at the applicable time provided in paragraph 7.1, in the form selected in Option
5(b)(1) of the Adoption Agreement and, if applicable, over a period selected in
Option 5(b)(1) of the Adoption Agreement.





-  9  -



 

7.2(b)    If Option 5(b)(2) of the Adoption Agreement is selected, a Participant
shall be paid the Deferral Benefit, if any, to which he is entitled, commencing
at the applicable time provided in paragraph 7.1, in the form selected by the
Participant within the guidelines set forth in Option 5(b)(2) of the Adoption
Agreement.

7.2(c)    If Option 5(c)(1) of the Adoption Agreement is selected, in the event
of the Participant’s death before his Benefit Commencement Date, the Beneficiary
shall be paid the Deferral Benefit, if any, to which he is entitled, commencing
at the applicable time provided in paragraph 7.1, in the form selected in Option
5(c)(1) of the Adoption Agreement and, if applicable, over a period selected in
Option 5(c)(1) of the Adoption Agreement.

7.2(d)    If Option 5(c)(2) of the Adoption Agreement is selected, in the event
of the Participant’s death before his Benefit Commencement Date, the Beneficiary
shall be paid the Deferral Benefit, if any, to which he is entitled, commencing
at the applicable time provided in paragraph 7.1, in the form selected by the
Participant within the guidelines set forth in Option 5(c)(2) of the Adoption
Agreement.

7.2(e)    In the absence of any valid form of payment election, payment will be
made in a single lump sum.

7.3        Permissible Changes to Benefit Commencement Date and/or Form of
Payment.  Any election of a Benefit Commencement Date applicable to a
subdivision of a Deferral Account or a form of payment applicable to a
subdivision of a Deferral Account may be changed only if the election to
change:  (a) is not effective until at least twelve (12) months after the date
filed, (b) delays the Benefit Commencement Date for at least five (5) years, and
(c) is filed at least twelve (12) months before benefits would otherwise
commence.  Notwithstanding the above, the requirement to delay the Benefit
Commencement Date for at least five (5) years in (b) above shall not apply in
the case of any election to change a payment on account of death or
Unforeseeable Emergency (as defined in paragraph 8.1).  For purposes of changes
to the time or form of payment, in the event a Participant elects to receive
payment of his benefit in periodic installments, the installment payment as a
whole will be treated as a single payment.

7.4        Lump-Sum Payments and Periodic Installments.

7.4(a)    If a lump-sum payment is permitted under the Plan, the amount of a
lump-sum payment to or with respect to a Participant shall be determined by
reference to the Deferral Benefit as of the last Valuation Date (or other time
of valuation hereunder) immediately preceding the date of payment.

7.4(b)    If periodic installment payments are permitted under the Plan, the
amount of each periodic installment payment shall be the lesser of:

(i)          The quotient obtained by dividing (A) the amount of such
Participant’s Deferral Account held in the applicable subdivision, determined as
though a lump-sum payment were being made as of the last Valuation Date of the
calendar quarter preceding the date of payment of such installment, by (B) the
number of installment payments then remaining to be made; or

(ii)         The amount of such Deferral Benefit at such time.

7.4(c)    In the event that a Participant who has begun to receive periodic
installment payments again becomes a Director of the Corporation, his periodic
installments shall continue regardless of his return to service with the
Corporation.

7.5        Permissible Cash-Out by Lump-Sum Payment.  Notwithstanding the time
and form of benefit payment provisions of paragraphs 7.1 and 7.2, a
Participant’s Deferral Benefit may be cashed out in a lump-sum payment in an
amount equal to the balance in the Participant’s Deferral Accounts if (a) the
payment will constitute a payout of the Participant’s entire interest in this
Plan and all similar arrangements that are treated as a single plan under
Treasury





-  10  -



 

Regulation Section 1.409A-1(c)(2); (b) the payment is made on or before the
later of December 31 of the calendar year in which the Participant’s Separation
from Service occurs, or the fifteenth (15th) day of the third (3rd) month
following the Participant’s Separation from Service; and (c) the payment of the
entire Deferral Benefit is not over the limit set forth in Section 402(g) of the
Code applicable to the Plan Year in which the cash-out occurs.

7.6        Benefit Determination and Payment Procedure.

7.6(a)    The Administrator shall make all determinations concerning eligibility
for benefits under the Plan, the time or terms of payment, and the form or
manner of payment to the Participant or the Participant’s Beneficiary, in the
event of the death of the Participant.  The Administrator shall promptly notify
the Corporation and, where payments are to be made from a Rabbi Trust, the
Trustee thereof of each such determination that benefit payments are due and
provide to the Corporation and, where applicable, such Trustee all other
information necessary to allow the Corporation or such Trustee, as the case may
be, to carry out said determination, whereupon the Corporation or such Trustee,
as the case may be, shall pay such benefits in accordance with the
Administrator’s determination.

7.6(b)  Benefit payments shall normally be made from the Fund to such payee(s),
in such amounts, at such times and in such manner as the Administrator shall
from time to time direct; provided,  however, that the Corporation may advance
any payment due subject to a right of reimbursement from the Fund.

7.6(c)  The Corporation or Trustee may deduct from payments under the Plan such
reasonable amount as it shall deem necessary, based upon information provided by
the Administrator upon which the payor may rely, to pay any federal, state, or
local income, employment, or other taxes attributable to the payment or required
to be withheld from the payment.

7.7        Payments to Minors and Incompetents.  If a Participant or Beneficiary
entitled to receive any benefits hereunder is a minor or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits, or is
deemed so by the Administrator, benefits will be paid to such person as the
Administrator may designate for the benefit of such Participant or
Beneficiary.  Such payments shall be considered a payment to such Participant or
Beneficiary and shall, to the extent made, be deemed a complete discharge of any
liability for such payments under the Plan.

7.8        Distribution of Benefit When Distributee Cannot Be Located.  If any
payment made under the Plan is returned unclaimed, the payor shall notify the
Administrator and shall dispose of the payment as the Administrator shall
direct.  The Administrator shall make all reasonable attempts to determine the
whereabouts of a Participant or Beneficiary entitled to benefits under the Plan,
including the mailing by certified mail of a notice to the last known address
shown on the Corporation’s or the Administrator’s records.  If the Administrator
is unable to locate such a Participant or Beneficiary entitled to benefits
hereunder, the Corporation will issue a payment in the appropriate amount and in
the name of the Participant or Beneficiary, and the Corporation will retain such
benefit payment on behalf of the Participant or Beneficiary, without any
adjustment for interest or deemed earnings, subject to any applicable statute of
escheats.

ARTICLE VIII

Withdrawals





-  11  -



 

8.1        Hardship Withdrawals.  If permitted in Option 6 of the Adoption
Agreement, in the event of any Unforeseeable Emergency and upon written request
of the Participant (or, if subsequent to his death, his Beneficiary), the
Administrator in its sole discretion may direct the payment in one lump sum to
the Participant or his Beneficiary of all or any portion of the Participant’s
Deferral Benefit which the Administrator determines is necessary to alleviate
the financial need related to the Unforeseeable Emergency.  For purposes hereof:

8.1(a)    An “Unforeseeable Emergency” means an unforeseeable emergency as
defined in Section 409A and generally means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Section 152 of the Code, without regard to Section
152(b)(1), (b)(2), and (d)(1)(B)) thereof); loss of the Participant’s or the
Participant’s Beneficiary’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or Beneficiary.

8.1(b)    Examples of what may be considered an Unforeseeable Emergency include
the imminent foreclosure of or eviction from the Participant’s or Participant’s
Beneficiary’s primary residence, the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication, the need to pay for the funeral expenses of the Participant’s
spouse, Beneficiary, or the Participant’s dependent (as defined in Section 152
of the Code, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B))
thereof).  Except as otherwise provided in this subparagraph 8.1(b), the
purchase of a home and the payment of college tuition are not Unforeseeable
Emergencies.

8.1(c)  The existence of an Unforeseeable Emergency shall be determined by the
Administrator on the basis of the facts and circumstances of each case.

8.1(d)  Distributions because of an Unforeseeable Emergency must be limited to
the amount reasonably necessary to satisfy the need (which may include amounts
necessary to pay any Federal, state, local, or foreign income taxes or penalties
reasonably anticipated to result from the distribution), taking in to account
the potential that the need is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s, to
the extent the liquidation of such assets would not cause an Unforeseeable
Emergency, or by cessation of deferrals under the Plan (if the Plan provides for
cancellation of a Deferred Compensation Election upon a payment due to an
Unforeseeable Emergency).  The determination of amounts reasonably necessary to
satisfy the need is not required to take into account any additional
compensation that, due to the Unforeseeable Emergency, is available under
another nonqualified deferred compensation plan but has not actually been paid,
or that is available, due to the Unforeseeable Emergency, under another plan
that would provide for deferred compensation except due to the application of
the effective date provisions of Section 409A.

8.2        Distributions in the Event of Income Inclusion.  If any portion of a
Deferral Account under the Plan is required to be included in income by the
Participant or Beneficiary prior to receipt due to a failure of the Plan to
comply with the requirements of Section 409A, the Administrator may determine
that such Participant shall receive a distribution from the Plan in an amount
equal to the lesser of (a) the portion of the Deferral Account required to be
included in income as a result of such failure or (b) the unpaid Deferral
Account.

8.3        No Other Withdrawals Permitted.  No withdrawals or other
distributions shall be permitted except as provided in ARTICLE VII or this
ARTICLE VIII.

ARTICLE IX

Claims Procedure





-  12  -



 

9.1        Initial Claim.  A Participant or Beneficiary (the “claimant”) shall
have the right to request any benefit under the Plan by filing a written claim
for any such benefit with the Administrator on a form provided or approved by
the Administrator for such purpose.  The Administrator (or a claims
administrator appointed by the Administrator) shall give such claim due
consideration and shall either approve or deny it in whole or in part.  The
following procedure shall apply:

9.1(a)    The Administrator (or a claims administrator appointed by the
Administrator) may schedule and hold a hearing.

9.1(b)    Within ninety (90) days following receipt of such claim by the
Administrator, notice of any approval or denial thereof, in whole or in part,
shall be delivered to the claimant or his duly authorized representative or such
notice of denial shall be sent by mail (postage prepaid) to the claimant or his
duly authorized representative at the address shown on the claim form or such
individual’s last known address.  The aforesaid ninety (90) day response period
may be extended to one hundred eighty (180) days after receipt of the claimant’s
claim if special circumstances exist and if written notice of the extension to
one hundred eighty (180) days indicating the special circumstances involved and
the date by which a decision is expected to be made is furnished to the claimant
or his duly authorized representative within ninety (90) days after receipt of
the claimant’s claim.

9.1(c)    Any notice of denial shall be written in a manner calculated to be
understood by the claimant and shall set forth a specific reason or reasons for
the denial.

9.2        Appeals.  A Participant or Beneficiary whose claim filed pursuant to
paragraph 9.1 has been denied, in whole or in part, may, within sixty (60) days
following receipt of notice of such denial, make written application to the
Administrator for a review of such claim, which application shall be filed with
the Administrator.  For purposes of such review, the following procedure shall
apply:

9.2(a)    The Administrator (or a claims administrator appointed by the
Administrator) may schedule and hold a hearing.

9.2(b)    The claimant or his duly authorized representative shall be provided
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits.

9.2(c)    The claimant or his duly authorized representative shall be provided,
upon request in writing and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to such claim and may
submit to the Administrator written comments, documents, records, and other
information relating to such claim.

9.2(d)    The Administrator (or a claims administrator appointed by the
Administrator) shall make a full and fair review of any denial of a claim for
benefits, which shall take into account all comments, documents, records, and
other information submitted by the claimant or his duly authorized
representative relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination.

9.2(e)    The decision on review shall be issued promptly, but no later than
sixty (60) days after receipt by the Administrator of the claimant’s request for
review, or one hundred twenty (120) days after such receipt if a hearing is to
be held or if other special circumstances exist and if written notice of the
extension to one hundred twenty (120) days indicating the special circumstances
involved and the date by which a decision is expected to be made on review is
furnished to the claimant or his duly authorized representative within sixty
(60) days after the receipt of the claimant’s request for a review.

9.2(f)    The decision on review shall be in writing, shall be delivered or
mailed by the Administrator to the claimant or his duly authorized
representative in the manner prescribed in subparagraph 9.1 for notices of
approval or denial of claims, shall be written in a manner calculated to be
understood by the claimant and shall in the case of



-  13  -



 

an adverse determination include the specific reason or reasons for the adverse
determination.  The Administrator’s decision made in good faith shall be final.

9.3        Time Calculation.  The period of time within which a benefit
determination initially or on review is required to be made shall begin at the
time the claim or request for review is filed in accordance with the procedures
of the Plan, without regard to whether all the information necessary to make a
benefit determination accompanies the filing.

9.4        Definitions.  For purposes of the Plan’s claims procedure, a
document, record, or other information shall be considered “relevant” to a
claimant’s claim if such document, record, or other information (a) was relied
upon in making the benefit determination, or (b) was submitted, considered, or
generated in the course of making the benefit determination, without regard to
whether such document, record, or other information was relied upon in making
the benefit determination.

9.5        Authorized Representatives.  The Administrator may establish
reasonable procedures for determining whether a person has been authorized to
act on behalf of a claimant.

ARTICLE X

Funding

10.1      Funding.

10.1(a)  The undertaking to pay benefits hereunder shall be an unfunded
obligation payable solely from the general assets of the Corporation and subject
to the claims of the Corporation’s creditors.  The Deferral Accounts shall be
maintained as book reserve accounts solely for accounting purposes.

10.1(b)  Except as provided in the Rabbi Trust established as permitted in
paragraph 10.2, nothing contained in the Plan and no action taken pursuant to
the provisions of the Plan shall create or be construed to create a trust of any
kind or a fiduciary relationship between the Corporation and the Participant or
his Beneficiary or any other person.  To the extent that any person acquires a
right to receive payments from the Corporation under the Plan, such rights shall
be no greater than the right of any unsecured general creditor of the
Corporation.

10.1(c)  Where more than one Corporation participates in the Plan, the funding
and payment provisions hereof shall apply separately to each such Corporation.

10.1(d)  The Plan Sponsor may in its discretion make the payment of any or all
benefits under the Plan in lieu of payment by one or more Corporation.  Where
the Plan Sponsor makes payments on behalf of other Corporations, the Plan
Sponsor may require contributions by participating Corporations to the Plan
Sponsor at such times (whether before, at or after the time of payment), in such
amounts and or such basis as it may from time to time determine in order to
defray the cost of benefits and administration of the Plan.

10.2      Use of Rabbi Trust Permitted.  Notwithstanding any provision herein to
the contrary, the Plan Sponsor may in its sole discretion elect to establish and
fund a Rabbi Trust for the purpose of providing benefits under the Plan.

ARTICLE XI

Plan Administrator





-  14  -



 

11.1      Appointment of Plan Administrator.  The Plan Sponsor may appoint one
or more persons to serve as the Plan Administrator (the “Administrator”) for the
purpose of carrying out the duties specifically imposed on the Administrator by
the Plan and the Code.  In the event more than one person is appointed, the
persons shall form a committee for the purpose of functioning as the
Administrator of the Plan.  The person or committeemen serving as Administrator
shall serve for indefinite terms at the pleasure of the Plan Sponsor, and may,
by thirty (30) days prior written notice to the Plan Sponsor, terminate such
appointment.  The Plan Sponsor shall inform the Trustee of any such appointment
or termination, and the Trustee may assume that any person appointed continues
in office until notified of any change.

11.2      Plan Sponsor as Plan Administrator.  In the event that no
Administrator is appointed or in office pursuant to paragraph 11.1, the Plan
Sponsor shall be the Administrator.

11.3      Procedure if a Committee.  If the Administrator is a committee, it
shall appoint from its members a Chair and a Secretary.  The Secretary shall
keep records as may be necessary of the acts and resolutions of such committee
and be prepared to furnish reports thereof to the Plan Sponsor and the
Trustee.  Except as otherwise provided, all instruments executed on behalf of
such committee may be executed by its Chair or Secretary, and the Trustee may
assume that such committee, its Chair or Secretary are the persons who were last
designated as such to them in writing by the Plan Sponsor or its Chair or
Secretary.

11.4      Action by Majority Vote if a Committee.  If the Administrator is a
committee, its action in all matters, questions and decisions shall be
determined by a majority vote of its members qualified to act thereon.  They may
meet informally or take any action without the necessity of meeting as a group.

11.5      Appointment of Successors.  Upon the death, resignation or removal of
a person serving as, or on a committee which is, the Administrator, the
Corporation may, but need not, appoint a successor.

11.6      Duties and Responsibilities of Plan Administrator.  The Administrator
shall have the following duties and responsibilities under the Plan:

11.6(a)  The Administrator shall be responsible for the fulfillment of all
relevant reporting and disclosure requirements set forth in the Plan, the Code,
and the Act, the distribution thereof to Participants and their Beneficiaries
and the filing thereof with the appropriate governmental officials and agencies.

11.6(b)  The Administrator shall maintain and retain necessary records
respecting its administration of the Plan and matters upon which disclosure is
required under the Plan, the Code, and the Act.

11.6(c)  The Administrator shall make any elections for the Plan required to be
made by it under the Plan, the Code, and the Act.

11.7      Power and Authority.

11.7(a)  The Administrator is hereby vested with all the power and authority
necessary in order to carry out its duties and responsibilities in connection
with the administration of the Plan imposed hereunder.  For such purpose, the
Administrator shall have the power to adopt rules and regulations consistent
with the terms of the Plan.

11.7(b)  The Administrator shall exercise its power and authority in its
discretion.  The Administrator has the discretionary authority to construe the
Plan, correct defects, supply omissions, or reconcile inconsistencies to the
extent necessary to effectuate the Plan and such action shall be conclusive.  It
is intended that a court review of the Administrator’s exercise of its power and
authority with respect to matters relating to claims for benefits by, and to
eligibility for participation in and benefits of, Participants and Beneficiaries
shall be made only on an arbitrary and capricious standard.  Benefits under the
Plan will be paid only if the Administrator decides in its discretion that the
applicant is entitled to them.



-  15  -



 

11.7(c)  The Administrator is empowered to settle claims against the Plan and to
make such equitable adjustments in a Participant’s or Beneficiary’s rights or
entitlements under the Plan as it deems appropriate in the event an error or
omission is discovered or claimed in the operation or administration of the
Plan.

11.8      Availability of Records.  The Corporation and the Trustee shall, at
the request of the Administrator, make available necessary records or other
information they possess which may be required by the Administrator in order to
carry out its duties hereunder.

11.9      No Action with Respect to Own Benefit.  No Administrator who is a
Participant shall take any part as the Administrator in any discretionary action
in connection with his participation as an individual.  Such action shall be
taken by the remaining Administrator, if any, or otherwise by the Plan Sponsor.

ARTICLE XII

Amendment and Termination of Plan

12.1      Amendment or Termination of the Plan.

12.1(a)  The Plan may be terminated at any time by the Board, subject to the
restrictions imposed by and consistent with applicable provisions of Section
409A.  The Plan may be amended in whole or in part from time to time by the
Board effective as of any date specified, subject to the restrictions imposed by
and consistent with applicable provisions of Section 409A.  No amendment or
termination shall operate to decrease a Participant’s Deferral Benefit as of the
earlier of the date on which the amendment or termination is approved by the
Board or the date on which an instrument of amendment or termination is signed
on behalf of the Plan Sponsor.  No amendment shall increase the Trustee’s duties
or obligations or decrease its compensation unless contained in an amendment of,
or document expressly pertaining to, the Rabbi Trust which includes the
Trustee’s written consent or for which the Trustee’s written consent is
separately obtained.  Any such termination of or amendment to the Plan may
provide for the acceleration of payment of benefits under the Plan to one or
more Participants or Beneficiaries.  Any such termination of or amendment to the
Plan shall be in writing and shall be adopted pursuant to action by the Board
(including pursuant to any standing authorization for any officer, director or
committee to adopt amendments) in accordance with its applicable procedures,
including where applicable by majority vote or consent in writing.

12.1(b)  In addition, and as an alternative, to amendment of the Plan by action
of the Board, but subject to the limitations on amendment contained in
subparagraph 12.1(a), the Administrator shall be and is hereby authorized to
adopt on behalf of the Board and to execute any technical amendment or
amendments to the Plan which in the opinion of counsel for the Plan Sponsor are
required by law and are deemed advisable by the Administrator and to so adopt
and execute any other discretionary amendment or amendments to the Plan which
are deemed advisable by the Administrator so long as any such amendments do not,
in view of the Administrator, materially affect the eligibility, vesting or
benefit accrual or allocation provisions of the Plan.

12.1(c)  Termination of the Plan shall mean termination of active participation
by Participants, but shall not mean immediate payment of all Deferral Benefits
unless the Plan Sponsor so directs, subject to the restrictions imposed by and
consistent with applicable provisions of Section 409A.  On termination of the
Plan, the Board of the Plan Sponsor may provide for the acceleration of payment
of Deferral Benefits of all affected Participants on such basis as it may
direct.

12.2      Effect of Corporation Merger, Consolidation, or
Liquidation.  Notwithstanding the foregoing provisions of this ARTICLE XII, the
merger or liquidation of any Corporation into any other Corporation or the
consolidation of two (2) or more of the Corporations shall not cause the Plan to
terminate with respect to the merging, liquidating or consolidating





-  16  -



 

Corporations, provided that the Plan has been adopted or is continued by and has
not terminated with respect to the surviving or continuing Corporation.

ARTICLE XIII

Participation by Additional Corporations

13.1      Adoption by Additional Corporations.  Any Affiliate of the Plan
Sponsor may adopt the Plan with the consent of the Board of the Plan Sponsor and
approval by its Board.

13.2      Termination Events with Respect to Corporations Other Than the Plan
Sponsor.

13.2(a)  The Plan shall terminate with respect to any Corporation other than the
Plan Sponsor, and such Corporation shall automatically cease to be a
participating Corporation in the Plan, upon the happening of any of the
following events, subject to the restrictions imposed by and consistent with
applicable provisions of Section 409A:

(i)          The Corporation’s ceasing to be an Affiliate; or

(ii)         Action by the Board or Chief Executive Officer of the Plan Sponsor
terminating a Corporation’s participation in the Plan and specifying the date of
such termination.  Notice of such termination shall be delivered to the
Administrator and the former participating Corporation.

13.2(b)  Termination of the Plan with respect to any Corporation shall mean
termination of active participation of the Participants employed by such
Corporation, but shall not mean immediate payment of all Deferral Benefits with
respect to the Directors of such Corporation unless the Plan Sponsor so directs
consistent with applicable provisions of Section 409A.  On termination of the
Plan with respect to any Corporation, the Administrator may provide for the
acceleration of payment of Deferral Benefits of all affected Participants and
Beneficiaries of that former participating Corporation on such basis as it may
direct.

ARTICLE XIV

Miscellaneous

14.1      Nonassignability.  The interests of each Participant or Beneficiary
under the Plan are not subject to claims of the Participant’s or Beneficiary’s
creditors; and neither the Participant, nor his Beneficiary, shall have any
right to sell, assign, transfer or otherwise convey the right to receive any
payments hereunder or any interest under the Plan, which payments and interest
are expressly declared to be nonassignable and nontransferable and any attempt
to assign or transfer any benefit hereunder shall be void ab initio.

14.2      Right to Require Information and Reliance Thereon.  The Corporation
and Administrator shall have the right to require any Participant, Beneficiary
or other person receiving benefit payments to provide it with such information,
in writing, and in such form as it may deem necessary to the administration of
the Plan and may rely thereon in carrying out its duties hereunder.  Any payment
to or on behalf of a Participant or Beneficiary in accordance with the
provisions of the Plan in good faith reliance upon any such written information
provided by a Participant or any other person to whom such payment is made shall
be in full satisfaction of all claims by such Participant and his Beneficiary;
and any payment to or on behalf of a Beneficiary in accordance with the
provision so the Plan in good faith reliance upon any such written information
provided by such Beneficiary or any other person to whom such payment is made
shall be in full satisfaction of all claims by such Beneficiary.





-  17  -



 

14.3      Notices and Elections.

14.3(a)  Except as provided in subparagraph 14.3(b), all notices required to be
given in writing and all elections, consents, applications and the like required
to be made in writing, under any provision of the Plan, shall be invalid unless
made on such forms as may be provided or approved by the Administrator and, in
the case of a notice, election, consent or application by a Participant or
Beneficiary, unless executed by the Participant or Beneficiary giving such
notice or making such election, consent or application.

14.3(b)  Subject to limitations under applicable provisions of the Code or the
Act, the Administrator is authorized in its discretion to accept other means for
receipt of effective notices, elections, consents, applications and/or other
forms or communications by Participants and/or Beneficiaries, including but not
limited to electronic transmissions through interactive on-line transmissions,
e‑mail, voice mail, recorded messages on electronic telephone systems, and other
permissible methods, on such basis and for such purposes as it determines from
time to time.

14.4      Delegation of Authority.  Whenever the Plan Sponsor or any other
Corporation is permitted or required to perform any act, such act may be
performed by its President or Chief Executive Officer or other person duly
authorized by its President or Chief Executive Officer or the Board of the
Corporation.

14.5      Service of Process.  The Administrator shall be the agent for service
of process on the Plan.

14.6      Governing Law.  The Plan shall be construed, enforced, and
administered in accordance with the laws of the Commonwealth of Virginia, and
any federal law which preempts the same.

14.7      Binding Effect.  The Plan shall be binding upon and inure to the
benefit of the Corporation, its successors and assigns, and the Participant and
his Beneficiary (and their heirs, executors, administrators and legal
representatives).

14.8      Severability.  If any provision of the Plan should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall nevertheless remain in full force and effect.

14.9      No Effect on Employment Agreement.  The Plan shall not be considered
or construed to modify, amend, or supersede any employment or other agreement
between the Corporation and the Participant heretofore or hereafter entered into
unless so specifically provided.

14.10    Gender and Number.  In the construction of the Plan, the masculine
shall include the feminine or neuter and the singular shall include the plural
and vice-versa in all cases where such meanings would be appropriate.

14.11    Titles and Captions.  Titles and captions and headings herein have been
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

14.12    Nonqualified Deferred Compensation Plan Omnibus Provision.

14.12(a)   It is intended that any compensation, benefits or other remuneration
which is provided pursuant to or in connection with the Plan which is considered
to be nonqualified deferred compensation subject to Section 409A shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A to avoid a plan failure
described in Section 409A(a)(1) of the Code, including without limitation,
deferring payment until the occurrence of a specified payment event described in
Section 409A(a)(2) of the Code and to avoid the unfavorable tax consequences
provided therein for non-compliance, and that, notwithstanding any other
provision thereof or document pertaining to any such compensation, benefit or
other remuneration subject to the provisions of Section 409A, each provision of
any plan, program or arrangement





-  18  -



 

(including without limitation the Plan) relating to the provision of such
compensation, benefit or other remuneration to or with respect to the Eligible
Director, shall be so construed and interpreted.

14.12(b)   It is specifically intended that all elections, consents and
modifications thereto under the Plan will comply with the requirements of
Section 409A (including any transition or grandfather rules thereunder).  The
Administrator is authorized to adopt rules or regulations deemed necessary or
appropriate in connection therewith to anticipate and/or comply the requirements
of Section 409A (including any transition or grandfather rules thereunder).

14.12(c)   It is also intended that if any compensation, benefits or other
remuneration which is provided pursuant to or in connection with the Plan is
considered to be nonqualified deferred compensation subject to Section 409A but
for being earned and vested as of December 31, 2004, then no material
modification of the Plan after October 3, 2004 shall apply to such Plan benefits
which are earned and vested as of December 31, 2004 unless such modification
expressly so provides.

14.12(d)   Notwithstanding the foregoing, the Participant, the Beneficiary, and
any successor in interest shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Participant,
the Beneficiary, or any successor in interest in connection with this Plan
(including any taxes and penalties under Section 409A); and neither the Plan
Sponsor, the Corporation, the Administrator nor any Affiliate shall have any
obligation to indemnify or otherwise hold the Participant, the Beneficiary, or
any successor in interest harmless from any or all of such taxes or penalties.

 

September 1, 2017

 

-  19  -

